Per Curiam.
This is an application for an order appointing Mr. Jeffris, an attorney of the Eoclc county bar, to prosecute a writ of error from this court in the above cause. The defendant was tried in thfe municipal court of Bock county on an information charging him with the crime of embezzlement, and was convicted. The municipal court, prior to entering upon the trial,— it having been made to appear that Williamson was destitute of means to employ counsel,— appointed Mr. Jeffris to defend him.
In one or two instances, on application made, this court has appointed counsel to prosecute a writ of error in criminal cases, where the accused was destitute of means to employ counsel. This practice was found to be inconvenient, and was long since abandoned. "Where an attorney is appointed by the trial court to defend a person charged with *62any offense this is a sufficient authority for the attorney to prosecute a writ of error in this court. We decline, in this case, to make an order appointing Mr. Jeffris, solely on the ground and for the reason that we deem it useless and unnecessary.
Application denied.